DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claims 5-8 be found allowable, claims 17-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attribute selection module”, “cutoff analysis module”, “weighting and aggregation module” and “mapping module” in claims 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  placing wells in a hydrocarbon field.
Claim 1 and 10 are directed to a method and system, respectively, of placing wells in a hydrocarbon field. The claims fail to specify how the assigned risk ranking is utilized in the placing of the wells in a hydrocarbon field. In the context of the claimed invention, the placing of wells in a hydrocarbon field is described as drilling a well. The specification indicates that the placing of the wells is based on a risk ranking that is in a lowest category of risk rankings (e.g. Fig 4 & claim 3) and that this method for placing wells in a hydrocarbon field is not considered to be common knowledge at the time of filing of the application (see e.g. specification [0017]). Since the method and system directed to placing wells fails to include placing the wells it is incomplete for omitting essential steps, such omission amounting to a gap between the steps.
Claims 2, 4-9, 11-15 and 17-20 fail to remedy the deficiencies of the claims from which they depend.
Examiner note: the limitations of claim 3 recite drilling…based on risk ranking. Amending claim 1 to include all of the limitations of claim 3 and all intervening claims would facilitate furthering prosecution along with corresponding amendments to claim 10.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) doses/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to software per se.
	As described above, the claims 10-11 invoke 35 U.S.C. 112 (f). The broadest reasonable interpretation (BRI) of the claim covers the performance of the limitations via software. That is, the modules, under BRI, cover software programs. A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP § 2106.03. Claims 12-15 do not remedy the deficiencies of the claims from which they depend.
Claims 1-2 and 4-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recite(s) generating cutoffs for each seismic attribute and seismic data quality indicator; assigning a weight to each seismic attribute and seismic data quality indicator; aggregating the weighted seismic attributes and data quality indicators for each location in the hydrocarbon field; assigning a risk ranking based on the weighted seismic attributes and data quality indicators associated with each location in the hydrocarbon field based on the cutoffs.
	Claims 10 and 16 recite the same or similar limitations and are rejected for the same reasons as follows:
	The claim limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or mathematical concepts.  That is, nothing in the claim elements precludes the step from practically being performed in the mind and/or via mathematical concepts. Similarly, with claim 16, other than reciting “module” nothing in the claim elements precludes the step from practically being performed in the mind and/or via mathematical concepts. For example, the limitations in the context of this claim encompasses the user thinking about the cutoffs, weights, grouping the data according to perceived indicator(s) and assessing a risk and/or executing the same or similar actions with e.g. mathematical relationships, formulas, equations, etc. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or via mathematic concepts but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application.  The additional elements of the claims are receiving seismic attributes representing the subterranean formation; receiving seismic data quality indicators; and generating a map with each location on the surface of the subterranean formation color-coded based on its assigned risk ranking. The receiving in both steps is recited at a high-level of generality (i.e., a series of data gathering steps necessary to obtain the input for the analysis) such that it amounts to no more than mere instructions to add insignificant extra-solution activity to the judicial exception. The generating step is recited at a high-level of generality such that it amounts to no more than mere instructions to add insignificant extra-solution activity to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the steps of receiving, receiving and generating, the additional elements amounts to no more than mere instructions to add insignificant extra-solution activity to the judicial exception. Mere instructions to add insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. The claim(s) are not patent eligible.
	Claims 2, 4-9 and 17-20 depend from claim 1 and claims 11-15 depend from claim 15, the dependent claim recite the same abstract as the claim from which they depend. The additional elements recite in claims 2, 4-9, 11-15 and 17-20 serve merely to extend the abstract idea (claims 4 and 11) or add additional extra-solution activity (claims 2, 5-9, 12-15, 17-18). As such the additional claim elements recited neither integrate the abstract idea into a practical application nor amount to significantly more.  The claims are directed to an abstract idea and are not patent eligible.
	Examiner note: the limitations of claim 3 recite a practical application. Amending claim 1 to include all of the limitations of claim 3 and all intervening claims would facilitate furthering prosecution along with corresponding amendments to claims 10 and 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15-18 and 20 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dablain et al. in U.S. Patent Publication 2003/0074138 (see IDS filed 12 OCT 2021), and further in view of Abdullah in Non- Patent Literature “Revealing the Stratigraphic Potential of a Clastic Reservoir Using Reservoir to Shadow Mono Frequency (RSMF) and Amplitude Analysis in Saudi Arabia” (see IDS filed 12 OCT 2021).
	Regarding claim 1 Dablain et al. teaches:
	receiving seismic attributes representing the subterranean formation (see “seismic attributes are correlated”, [0023]-[0025], [0046], [0114]); 
	receiving seismic data quality indicators (see “data quality….positive indicators of data quality…”, [0023]-[0026]; see “data quality…data quality determination…data quality indicators…”, [0046]-[0048]; [0114]); 
	generating cutoffs for each seismic attribute and seismic data quality indicator (see “The maximum score factors Sm, act as scaling weights for the relative contribution of the primary variables. As an illustration, FIG. 11 provided one set of possible attributes for the horizontal axis of the DHI matrix. In FIG. 13 these same attributes are assigned values for Sm that experience shows are appropriate for evaluating a class of gas sands in the Gulf of Mexico”, [0109]); 
	assigning a weight to each seismic attribute and seismic data quality indicator (see “...the present invention include the assignment of weights to the seismic attributes and to the data quality measures…”, [0028]; see “…these components may have various weightings…”, [0047]); 
	aggregating the weighted seismic attributes and data quality indicators for each location in the hydrocarbon field (see “…the variance in expected accumulation size…the DHI matrix modifies the uncertainty in accumulation size…volume estimates for the accumulation size…”, [0110]-[0113]); 
	assigning a risk ranking based on the weighted seismic attributes and data quality indicators associated with each location in the hydrocarbon field based on the cutoffs (see “…objectively determining the risk assessment of a hydrocarbon prospect base on data quality and structural characteristics…”, [0029]; [0111], Fig. 14).
Dablain et al. teaches generating a location of the subterranean formation based on its assigned risk ranking ([0002], [0013], [0019]- [0023]).
	Dablain et al. differs from the claimed invention in that it does not expressly recite generating a map with each location that is color-coded.
	Abdullah teaches reservoir investigation for development using 3D seismic data and 15 wells to identify the potential gas sweet spots using seismic attributes (see Summary) wherein seismic attributes can play a significant role in mapping reservoir geometries and properties (see Introduction col. 1 p. 3391 and Figure 1 generating a map with each location) and modelling a well for different scenarios in which the most probable condition of the drilled wells are considered and the model is colored by impedance (see Forward Modeling col. 1-2 p. 3392 and Figure 2 generating a map with each location). Abdullah establishes that producing a graphical representation of the geologic confidence (corresponding to the risk ranking) of well locations using a color-code map is within the knowledge of one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of mapping as taught in Abdullah with Dablain et al. to improve Dablain et al. by generating a map with each location on the surface of the subterranean formation color-coded based on its assigned risk ranking with a reasonable expectation that it would result in improving the identification of areas in which to drill.
	Regarding claim 2, Dablain et al. and Abdullah teaches the limitations as indicated above. Further, Dablain et al. teaches further comprising generating seismic data representing the subterranean formation (see “…Seismic processing techniques are used to extract information…”, [0020], Fig. 9).
	Regarding claim 3, Dablain et al. and Abdullah teaches the limitations as indicated above. Further, Dablain et al. teaches further comprising drilling at least one location whose risk ranking is in a lowest category of risk rankings (see “…objectively determining the risk assessment of a hydrocarbon prospect base on data quality and structural characteristics…”, [0029]; [0111], Fig. 14; see “drilling”, [0028]; [0110]; see “prospect risk analysis greatly aids a successful economic outcome of hydrocarbon exploration”, [0019] drilling a well with a lowest category of risk is understood to be (or to be associate with) a successful economic outcome of hydrocarbon exploration).
	Regarding claim 4, Dablain et al. and Abdullah teaches the limitations as indicated above. Further, Dablain et al. teaches wherein generating cutoffs comprises performing a feasibility analysis establishing a relationship between an input and a property of the subterranean formation (see “The maximum score factors Sm, act as scaling weights for the relative contribution of the primary variables. As an illustration, FIG. 11 provided one set of possible attributes for the horizontal axis of the DHI matrix. In FIG. 13 these same attributes are assigned values for Sm that experience shows are appropriate for evaluating a class of gas sands in the Gulf of Mexico”, [0109]).
	Regarding claim 5, Dablain et al. and Abdullah teaches the limitations as indicated above. Further, Dablain et al. teaches wherein receiving seismic attributes comprises receiving at least one seismic attribute providing an indication of hydrocarbon presence and at least one seismic attribute providing an indication of reservoir quality (see “…conformance, the presence of flat spots, change in amplitude over background, AVO indications, velocity sag, and attenuation. Data confidence variables include coverage, seismic quality, well control, analogs, seismic data type, depth conversion, synthetics, AVO coverage, phase, tuning, and inversion”, [0049]; [0109]; Figs. 12-13).
	Regarding claim 6, Dablain et al. and Abdullah teaches the limitations as indicated above. Further, Dablain et al. teaches wherein receiving seismic attributes comprises receiving at least two seismic attributes providing an indication of hydrocarbon presence that represent different elements of reservoir characteristics or data quality (see “…conformance, the presence of flat spots, change in amplitude over background, AVO indications, velocity sag, and attenuation. Data confidence variables include coverage, seismic quality, well control, analogs, seismic data type, depth conversion, synthetics, AVO coverage, phase, tuning, and inversion”, [0049]; Fig. 13).
	Regarding claim 8 Dablain et al. and Abdullah teaches the limitations as indicated above. Further, Abdullah teaches wherein receiving seismic attributes comprises receiving sweetness and acoustic impedance attributes (see “…identify the potential gas sweet spots using seismic attributes…”, Summary col. 1 p. 3391, Introduction col. 2 p. 339; see “impedance”, Figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of mapping as taught in Abdullah with Dablain et al. to improve Dablain et al. by generating a map with each location on the surface of the subterranean formation color-coded based on its assigned risk ranking with a reasonable expectation that it would result in improving the identification of areas in which to drill.
	Regarding claim 9 Dablain et al. and Abdullah teaches the limitations as indicated above. Further, Dablain et al. teaches wherein receiving seismic data quality indicators comprises receiving seismic noise percentage, data confidence, or both (see “Data confidence variables include…assign a level of confidence…”, [0049]-[0050]).
	Regarding claim 10 Dablain et al. teaches:
	an attribute selection module (see “… embodied on a computer or software that runs on a computer…”, [0115]) receiving seismic attributes representing the subterranean formation (see “seismic attributes are correlated”, [0023]-[0025], [0046], [0114]) and seismic data quality indicators (see “data quality….positive indicators of data quality…”, [0023]-[0026]; see “data quality…data quality determination…data quality indicators…”, [0046]-[0048]; [0114]); 
	a cutoff analysis module generating cutoffs (see “… embodied on a computer or software that runs on a computer…”, [0115]) for each seismic attribute and seismic data quality indicator (see “The maximum score factors Sm, act as scaling weights for the relative contribution of the primary variables. As an illustration, FIG. 11 provided one set of possible attributes for the horizontal axis of the DHI matrix. In FIG. 13 these same attributes are assigned values for Sm that experience shows are appropriate for evaluating a class of gas sands in the Gulf of Mexico”, [0109]); 
	a weighting and aggregation module (see “… embodied on a computer or software that runs on a computer…”, [0115]) assigning a weight to each seismic attribute and seismic data quality indicator (see “...the present invention include the assignment of weights to the seismic attributes and to the data quality measures…”, [0028]; see “…these components may have various weightings…”, [0047]), aggregating the weighted seismic attributes and data quality indicators for each location in the hydrocarbon field (see “…the variance in expected accumulation size…the DHI matrix modifies the uncertainty in accumulation size…volume estimates for the accumulation size…”, [0110]-[0113]) and assigning a risk ranking based on the weighted seismic attributes and data quality indicators associated with each location in the hydrocarbon field based on the cutoffs (see “…objectively determining the risk assessment of a hydrocarbon prospect base on data quality and structural characteristics…”, [0029]; [0111], Fig. 14).
	Dablain et al. teaches generating a location of the subterranean formation based on its assigned risk ranking ([0002], [0013], [0019]- [0023]).
	Dablain et al. differs from the claimed invention in that it does not expressly recite generating a map with each location that is color-coded.
	Abdullah teaches reservoir investigation for development using 3D seismic data and 15 wells to identify the potential gas sweet spots using seismic attributes (see Summary) wherein seismic attributes can play a significant role in mapping reservoir geometries and properties (see Introduction col. 1 p. 3391 and Figure 1 a map module for generating a map with each location) and modelling a well for different scenarios in which the most probable condition of the drilled wells are considered and the model is colored by impedance (see Forward Modeling col. 1-2 p. 3392 and Figure 2  a map module for generating a map with each location). Abdullah establishes that producing a graphical representation of the geologic confidence (corresponding to the risk ranking) of well locations using a color-code map is within the knowledge of one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of mapping as taught in Abdullah with Dablain et al. to improve Dablain et al. by generating a map with each location on the surface of the subterranean formation color-coded based on its assigned risk ranking with a reasonable expectation that it would result in improving the identification of areas in which to drill.
	Regarding claim 11, Dablain et al. and Abdullah teaches the limitations as indicated above. Further, Dablain et al. teaches wherein generating cutoffs comprises performing a feasibility analysis establishing a relationship between an input and a property of the subterranean formation (see “The maximum score factors Sm, act as scaling weights for the relative contribution of the primary variables. As an illustration, FIG. 11 provided one set of possible attributes for the horizontal axis of the DHI matrix. In FIG. 13 these same attributes are assigned values for Sm that experience shows are appropriate for evaluating a class of gas sands in the Gulf of Mexico”, [0109]).
	Regarding claim 12, Dablain et al. and Abdullah teaches the limitations as indicated above. Further, Dablain et al. teaches wherein receiving seismic attributes comprises receiving at least one seismic attribute providing an indication of hydrocarbon presence and at least one seismic attribute providing an indication of reservoir quality (see “…conformance, the presence of flat spots, change in amplitude over background, AVO indications, velocity sag, and attenuation. Data confidence variables include coverage, seismic quality, well control, analogs, seismic data type, depth conversion, synthetics, AVO coverage, phase, tuning, and inversion”, [0049]; [0109]; Figs. 12-13).
	Regarding claim 13, Dablain et al. and Abdullah teaches the limitations as indicated above. Further, Dablain et al. teaches wherein receiving seismic attributes comprises receiving at least two seismic attributes providing an indication of hydrocarbon presence that represent different elements of reservoir characteristics or data quality (see “…conformance, the presence of flat spots, change in amplitude over background, AVO indications, velocity sag, and attenuation. Data confidence variables include coverage, seismic quality, well control, analogs, seismic data type, depth conversion, synthetics, AVO coverage, phase, tuning, and inversion”, [0049]; Fig. 13).
	Regarding claim 15 Dablain et al. and Abdullah teaches the limitations as indicated above. Further, Abdullah teaches wherein receiving seismic attributes comprises receiving sweetness and acoustic impedance attributes (see “…identify the potential gas sweet spots using seismic attributes…”, Summary col. 1 p. 3391, Introduction col. 2 p. 339; see “impedance”, Figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of mapping as taught in Abdullah with Dablain et al. to improve Dablain et al. by generating a map with each location on the surface of the subterranean formation color-coded based on its assigned risk ranking with a reasonable expectation that it would result in improving the identification of areas in which to drill.
	Regarding claim 16 Dablain et al.:
	receiving seismic attributes representing the subterranean formation (see “seismic attributes are correlated”, [0023]-[0025], [0046], [0114]); 
	receiving seismic data quality indicators (see “data quality….positive indicators of data quality…”, [0023]-[0026]; see “data quality…data quality determination…data quality indicators…”, [0046]-[0048]; [0114]); 
	generating cutoffs for each seismic attribute and seismic data quality indicator (see “The maximum score factors Sm, act as scaling weights for the relative contribution of the primary variables. As an illustration, FIG. 11 provided one set of possible attributes for the horizontal axis of the DHI matrix. In FIG. 13 these same attributes are assigned values for Sm that experience shows are appropriate for evaluating a class of gas sands in the Gulf of Mexico”, [0109]); 
	assigning a weight to each seismic attribute and seismic data quality indicator (see “...the present invention include the assignment of weights to the seismic attributes and to the data quality measures…”, [0028]; see “…these components may have various weightings…”, [0047]); 
	aggregating the weighted seismic attributes and data quality indicators for each location in the hydrocarbon field  (see “…the variance in expected accumulation size…the DHI matrix modifies the uncertainty in accumulation size…volume estimates for the accumulation size…”, [0110]-[0113]); 
	assigning a risk ranking based on the weighted seismic attributes and data quality indicators associated with each location in the hydrocarbon field based on the cutoffs (see “…objectively determining the risk assessment of a hydrocarbon prospect base on data quality and structural characteristics…”, [0029]; [0111], Fig. 14).  
	Dablain et al. differs from the claimed invention in that it does not expressly recite generating a map with each location that is color-coded.
	Abdullah teaches reservoir investigation for development using 3D seismic data and 15 wells to identify the potential gas sweet spots using seismic attributes (see Summary) wherein seismic attributes can play a significant role in mapping reservoir geometries and properties (see Introduction col. 1 p. 3391 and Figure 1 generating a map with each location) and modelling a well for different scenarios in which the most probable condition of the drilled wells are considered and the model is colored by impedance (see Forward Modeling col. 1-2 p. 3392 and Figure 2 generating a map with each location). Abdullah establishes that producing a graphical representation of the geologic confidence (corresponding to the risk ranking) of well locations using a color-code map is within the knowledge of one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of mapping as taught in Abdullah with Dablain et al. to improve Dablain et al. by generating a map with each location on the surface of the subterranean formation color-coded based on its assigned risk ranking with a reasonable expectation that it would result in improving the identification of areas in which to drill.
	Regarding claim 17, Dablain et al. and Abdullah teaches the limitations as indicated above. Further, Dablain et al. teaches wherein receiving seismic attributes comprises receiving at least one seismic attribute providing an indication of hydrocarbon presence and at least one seismic attribute providing an indication of reservoir quality (see “…conformance, the presence of flat spots, change in amplitude over background, AVO indications, velocity sag, and attenuation. Data confidence variables include coverage, seismic quality, well control, analogs, seismic data type, depth conversion, synthetics, AVO coverage, phase, tuning, and inversion”, [0049]; Figs. 12-13).
	Regarding claim 18, Dablain et al. and Abdullah teaches the limitations as indicated above. Further, Dablain et al. teaches wherein receiving seismic attributes comprises receiving at least two seismic attributes providing an indication of hydrocarbon presence that represent different elements of reservoir characteristics or data quality (see “…conformance, the presence of flat spots, change in amplitude over background, AVO indications, velocity sag, and attenuation. Data confidence variables include coverage, seismic quality, well control, analogs, seismic data type, depth conversion, synthetics, AVO coverage, phase, tuning, and inversion”, [0049]; Fig. 13).
	Regarding claim 20 Dablain et al. and Abdullah teaches the limitations as indicated above. Further, Abdullah teaches wherein receiving seismic attributes comprises receiving sweetness and acoustic impedance attributes (see “…identify the potential gas sweet spots using seismic attributes…”, Summary col. 1 p. 3391, Introduction col. 2 p. 339; see “impedance”, Figure 2).
Claim(s) 7, 14 and 19 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dablain et al. in U.S. Patent Publication 2003/0074138 (see IDS filed 12 OCT 2021) and of Abdullah in Non- Patent Literature “Revealing the Stratigraphic Potential of a Clastic Reservoir Using Reservoir to Shadow Mono Frequency (RSMF) and Amplitude Analysis in Saudi Arabia” (see IDS filed 12 OCT 2021) as applied to claims 1 and 10 above, further in view of Sodaga in Non- Patent Literature “Stratigraphic Trapped Carbonate Reservoirs Gas Detection using Mono Frequency Spectral Decomposition Ratio Approach, Application in Saudi Arabia” (Abstract).
	Regarding claims 7, 14 and 19 Dablain et al. and Abdullah teaches the limitations as indicated above. Dablain et al. and Abdullah differ from the claimed invention in that they do not expressly recite wherein receiving seismic attributes comprises receiving mono frequency spectral decomposition (Mono FSD) and reservoir to shadow mono frequency (RMSF) attributes.
	Sodaga teaches “Kingdom of Saudi Arabia fields were assessed for the feasibility of the Mono-Frequency Spectral Decomposition (FSD) Ratio approach to detect the existence of hydrocarbons in Triassic and Permian carbonate reservoirs. The unconventional Mono-FSD Ratio concept application was integrated with other conventional seismic stratigraphic attributes as a significant objective to reveal new potential of stratigraphic hydrocarbon plays and sweet spots for discoveries… The integration of these 3D seismic attributes led to identifying potential of stratigraphic carbonates reservoir sweet spots for good porosity and gas accumulations. Permian carbonate reservoir penetrated by discovery well at the flank of the field “B” proved the stratigraphic traps and validated the concepts of Mono-FSD Ratio technology in the Saudi Arabia.” (Abstract, emphasis added receiving mono frequency spectral decomposition (Mono FSD) and reservoir to shadow mono frequency (RMSF) attributes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings receiving mono frequency spectral decomposition (Mono FSD) and reservoir to shadow mono frequency (RMSF) attributes as taught in Sodaga in Abdullah and Dablain et al. to improve Abdullah and Dablain et al. for identifying potential of stratigraphic carbonates reservoir sweet spots with a reasonable expectation that it would result in improving the successful economic outcome of hydrocarbon exploration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Sodagar et al. in U. S. Patent 11327191 teaches “spectrally decomposing seismic data associated with a target area into a plurality of mono-frequency volumes. Further, the method includes based on a low-frequency volume of the plurality of volumes, generating a low frequency map of the target area. Yet further, the method includes based on a high-frequency volume of the plurality of volumes, generating a high frequency map of the target area. Additionally, the method includes dividing the low frequency map by the high frequency map to generate a frequency ratio map. The method also includes using the frequency ratio map to identify a subsurface gas reservoir in the target area” (Abstract emphasis added).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865